Case 18-12334-mdc      Doc 47   Filed 07/02/20 Entered 07/02/20 14:45:44        Desc Main
                                Document     Page 1 of 6


                          COVID 19 - 341 Meeting Procedures


                COVID – 19 CHAPTER 7 TRUSTEE ANNOUNCEMENT

341 Meetings of Creditors: Temporary Policies and Procedures effective starting March
17, 2020 last updated as of March 27, 2020.

Due to the public health crisis related to COVID-19, Terry P. Dershaw, United States
Bankruptcy Trustee, is implementing the following temporary policies and procedures
with respect to ALL Section 341 meetings of creditors in cases assigned to him, which
policies and procedures will take effect immediately.

All 341 will be conducted remotely by Zoom video/teleconferencing. A meeting can be
accessed at https://zoom.us/j/8075458406 by the debtor and counsel. You will be
placed in a waiting room and will invited into the meeting room when your case is ready
to be called. Cases will only be called when the debtor and counsel are in the meeting
room. If you anticipate any issues, please email the trustee at dershaw@gmail.com .
While the trustee has access to a telephonic conference line, it is anticipated that
meetings will run better via video access. Calling into the telephonic conference call
may result in a delay pending ongoing video meetings. It is strongly recommended
that debtors and counsel use the Zoom link.
Creditors wishing to participate may obtain access to the connection details by
contacting the trustee or counsel for the debtor.

Debtors and their counsel as well as any creditors or interested parties wishing to
appear at a 341 meeting should not report to the physical location of the originally
scheduled 341 meeting but should instead make plans to appear remotely by video
conference / telephone.

Neither the Trustee nor the Trustee’s staff will be present at the originally scheduled
locations, nor will telephone access be provided at any physical meeting locations.
Instead, a Zoom link or call-in number and access code will be provided to all parties. If
counsel is aware of creditors that may wish to attend the meeting, they must notify the
creditors and the Trustee to arrange their participation.

Counsel are encouraged to familiarize themselves with Zoom - https://zoom.us/

Registration is not necessary to participate in a Zoom video conference. Unless your
device uses the IOS operating system (Iphones, Ipads or Apple computers), you do not
need to download the Zoom app. You may download the Zoom mobile app from the
App Store for free. A free account is available from Zoom. The Trustee prefers Zoom
only because it works most fluently across all operating systems and phone platforms.
Please see the FAQ 3 below about security issues using Zoom.

Zoom email invitation and guidelines

The Zoom invitation will provide information about how to access the meeting using
multiple options: link or call-in number and access code.
Case 18-12334-mdc      Doc 47    Filed 07/02/20 Entered 07/02/20 14:45:44          Desc Main
                                 Document     Page 2 of 6


When asked for the participant number, if you input the last four-five numbers of the
case number, it will make it easier for the trustee to determine which participants to
invite into the meeting from the virtual waiting room.

Debtor Identification Procedures Through Remote Meetings

Verification of ID / SSN

For cases where the debtor is appearing by video:

(i) I will ask the debtor hold up the ID and proof of SSN to the camera and examine
them as I normally would.

(ii) Confirm review of the ID and proof of SSN on the record as I normally would.

For cases where the debtor is represented and the debtor is appearing by audio but
not video (e.g. telephone), the attorney should:

(i) Be in audio contact with the debtor(s) during the meeting, via Zoom dial in.

(ii) confirm with the debtor that counsel has reviewed proof of the debtor’s valid ID
(stating what the ID is, e.g. Valid Driver’s License), the name on the ID matches the
name on the petition (if it doesn’t, the debtor will need to testify an explain, e.g. married
name has changed, etc.), based thereon, the debtor testifying is the person whose
name is on the petition as the debtor;

(iii) confirm on the record that counsel reviewed proof of the debtor’s SSN (stating what
was used to verify the SSN, e.g. original social security card) and that it matches what
was reported to the court in this bankruptcy case.

(iv) transmit to the trustee a completed Counsel Declaration Confirming Debtor Identity
and SS No. -see forms page on this site.

Counsel will be responsible for working out the logistics.

For cases where a debtor does not have an attorney or the attorney does not have
visual contact with the debtor:

(i) The debtor shall copy, scan, or take a picture of their valid ID and proof of SSN and
upload the docs to Stretto before the 341 meeting. I will review the ID / / proof of SSN
prior to the meeting.

(ii) During the meeting, the debtor should confirm on the record that they sent me a
copy of their valid ID and proof of their SSN. I will then confirm on the record that I
reviewed the Debtor’s ID (stating what the ID is, e.g. Valid Driver’s License) and that the
ID they sent matches the name on the petition, and that I have verified the debtor’s SSN
(stating what was used to verify the SSN, e.g. original social security card) and that it
matches what was reported on the debtor’s statement of SSN.
Case 18-12334-mdc       Doc 47   Filed 07/02/20 Entered 07/02/20 14:45:44           Desc Main
                                 Document     Page 3 of 6


(iii) Once the debtor’s identity / SSN have been verified on the record, I will destroy the
documents so as not to unnecessarily store personally identifiable information, unless
there are potential identity issues, e.g. identity theft, false SSN, etc.

(iv) alternatively, transmit to the trustee a completed Declaration Confirming Debtor
Identity and SS No. -see forms page on this site.

If I am not able to confirm ID or SSN, I will continue the meeting so I can do so at the
continued meeting. I may verify the ID / SSN prior to the continued meeting and excuse
the debtor’s appearance, but make a record of such at the continued meeting.

Video/Phone Etiquette Guidelines

The following video/phone etiquette guidelines will be required of all parties:

a. Mute the call/audio while your meeting is not being held.

b. Speak clearly and hold the camera steady.

c. Limit all background noise while your meeting is being held.

d. No speaker phone unless two or more persons are appearing on the same line, i.e.,
debtor and counsel or joint-filing debtors.

e. DELETED

f. Debtors and counsel are to be at a set location, and not in transit, so that full attention
can be given to the questions being asked. High speed internet access is
recommended.

g. Only debtors and their counsel as well as creditors or interested parties will be
allowed on the connection, i.e., no “moral support” or supplementary answers to be
provided by friends or family.

h. Any telephonic or video appearances by debtors without their counsel also present
on the conference / call at the appointed time will result in a continuance. After two
failed attempts, the trustee will ask for a show cause hearing seeking dismissal of the
case.

i. Attorney for the debtor(s) must share their invitation information for participation in the
video or teleconferencing 341 meeting with debtors and any creditors wishing to
participate in the meeting.

j. Debtors must bring to the remote video meeting picture identification and an original
document containing their complete Social Security Number.

k. Debtors must have available to them at the remote meeting site, copies of signature
pages and the entire copies of the Voluntary Petition, Declaration of Schedules,
Statement of Financial Affairs, and Form 22A (Means Test Form).
Case 18-12334-mdc       Doc 47    Filed 07/02/20 Entered 07/02/20 14:45:44   Desc Main
                                  Document     Page 4 of 6


l. Please provide the Debtor(s) with the Bankruptcy Information Sheet and
make sure they read it before the meeting. You can download it in English and
many other languages here: https://www.justice.gov/ust/bankruptcy-
information-sheet-0
Telephone only conference calls: To make the telephonic process as
efficient as possible and to enable the Trustee to verify the identity of the
debtor(s), a copy of the debtor’s driver’s license and social security card
MUST be sent to the Trustee via Stretto by 12:00 noon two business (2) days
prior to the 341 meeting. Alternatively, counsel may transmit to the trustee a
completed Counsel Declaration Confirming Debtor Identity and SS No. -see
forms page on this site - a verification under penalty of perjury that they have
determined the identity of the debtor and the debtor's social security number
provided to the court and that those are true and accurate.


Documents should be uploaded to the document portal at
https://documentportal.stretto.com/
Notice to Creditors
Creditors should contact the debtor's counsel or the trustee for remote 341
meeting connection information.
These temporary policies and procedures do not otherwise affect a debtor’s
requirement to submit and provide all other necessary documents to the Court
and to the Trustee. Also, please check back often as these procedures will
continue to change due to the dynamics of the circumstances.
Request for a Continuance
In the event that you and your clients prefer a continuance, please fill out,
prepare and file the Motion, Stipulation and Order substantially as set out on
the forms attached to my initial appointment letter from the document portal so
that I may continue the meeting to a later date. Please watch the case docket
for rescheduled meetings - no other notice will be provided.
Thank you in advance for your patience and cooperation in implementing
these temporary changes.
===========================================================
===========
The court has entered a standing order extending the deadlines: US BC ED
PA
Case 18-12334-mdc    Doc 47   Filed 07/02/20 Entered 07/02/20 14:45:44   Desc Main
                              Document     Page 5 of 6


www.paeb.uscourts.gov/node/1229


Frequently Asked
Questions
The following 2 questions assume Debtor's counsel e-mails a copy of the
debtor's DL; SS Card; and has a copy of either the the ink signed or
electronically signed Voluntary Petition, Declaration of Schedules, Statement
of Financial Affairs, and Form 22A in his possession.
1. Is it possible for both debtor and counsel to appear telephonically (no video
chat capability)?
ANSWER: Yes – the information docketed will include dial in numbers and
both counsel and the debtor may dial in from separate phones to appear
telephonically.
2. Is it possible for counsel to appear via video chat, either Zoom or FaceTime
and the debtor to appear by telephone conference?
ANSWER: With Zoom, yes – the system is designed to work across multiple
platforms so that some parties appear by telephone, some computer audio
and some both video and audio. That’s the main reason I chose it. That same
capability is not available for other platforms like Skype or FaceTime.
3. Is Zoom secure?
ANSWER: As with any computer based product, new users should read and
become familiar with the provider's privacy policy. By looking through its
privacy policy and some of its support documents, you quickly discover that
Zoom allows the host to track participant's attention during calls, shares
certain amounts of data it collects with third parties, and has already one
security vulnerability. These issues are mitigated with sensible data protection
practices. See, https://protonmail.com/blog/zoom-privacy-
issues/?utm_source=digg
4. Do I need to sign up for a PRO or BUSINESS account or would your
account status as the host dictate the available options to users?
Case 18-12334-mdc   Doc 47   Filed 07/02/20 Entered 07/02/20 14:45:44   Desc Main
                             Document     Page 6 of 6


ANSWER: No, as host of the conference, I purchased a pro account to ensure
that the full range of utilization is available to any and all participants.
